Citation Nr: 1607847	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-04 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.

2.  Entitlement to service connection for hypertension, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO, in pertinent part, denied service connection for arteriosclerosis; and also denied service connection for depression, diabetes mellitus, and hypertension, claimed as secondary to arteriosclerosis.

In February 2011, the Board remanded the case for additional development.  In April 2011, the Veteran submitted additional evidence to the Appeals Management Center (AMC) in Washington, D.C., which was forwarded to the Board.
 
In September 2011, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was received in November 2011.  The Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  The Veteran's representative filed a response in March 2012.  The representative also waived the right to have new evidence reviewed by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).  The Board denied the appeal later that month.

The Veteran appealed the Board's March 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a memorandum decision vacating the Board's decision and remanding the case for further adjudication.

The Court found that: (1) in determining whether arteriosclerosis was manifested to a degree of 10 percent or more during the one-year period following the Veteran's discharge from service, the Board should have considered provisions of the rating schedule pertaining to vascular disorders (in addition to considering provisions of the rating schedule pertaining to heart disorders); (2) clarification of the November 2011 VHA opinion was required because the expert (a) failed to explain how the Veteran's diabetes, diagnosed in 2000, caused the Veteran's heart disease, which began around 1989, and (b) did not comment on whether an in-service report of elevated cholesterol in 1952 was related to hyperlipidemia (to which the expert attributed the Veteran's arteriosclerosis); and (3) in light of evidence reflecting "nervousness" in service in April 1952, and an October 2006 diagnosis of generalized anxiety disorder, the Board should have addressed the Veteran's entitlement to service connection for acquired psychiatric disorders other than depression.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2014, the Board remanded the case to the AOJ for additional development.  In January 2015, while the case was in remand status, the AOJ granted service connection for generalized anxiety disorder.  In a June 2015 rating decision, after taking further action, the AOJ also established service connection for arteriosclerotic cardiovascular disease, peripheral vascular disease of the lower extremities, and depression.  As such, the only issues remaining for the Board's consideration are entitlement to service connection for diabetes mellitus and hypertension, claimed as secondary to now service-connected arteriosclerosis, to include cardiac and peripheral vascular disease.

In September 2015, the Board requested another VHA expert medical opinion relative to the issues remaining on appeal.  The opinion was received, and the Veteran and his representative were provided a copy of the opinion in November 2015 and allowed 60 days to submit additional evidence and/or argument.  In February 2016, the Veteran's representative filed a response.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and was not caused or aggravated by service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of the Veteran's service discharge, and was not caused or aggravated by service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus, type II, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an award of service connection for hypertension, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for diabetes mellitus, type II, and hypertension as secondary to service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a March 2009 letter, sent prior to the April 2009 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The March 2009 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Relevant to the duty to assist, the record contains the Veteran's service treatment records, as well as post-service reports of VA and private medical care.  The Veteran's statements in support of his claim are also of record.

The Board notes that VHA expert medical opinions relative to the matters on appeal were obtained in November 2011 and November 2015.  Both opinions are predicated on a review of the record, to include the available medical records and lay statements submitted in support of the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Furthermore, those opinions, as they pertain to the matters currently at issue, set out a complete rationale that relies on and cites to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an examination or opinion with respect to the issues remaining on appeal has been met.

Finally, as indicated previously, the Board remanded the case for additional development in February 2011 and February 2014.  The Veteran was afforded an opportunity to identify any outstanding treatment records, as directed in the February 2011 remand, and the deficiencies in a medical opinion obtained pursuant to that remand were corrected by way of the VHA medical opinion procured in November 2011.

In addition, the February 2014 remand directed development in connection with the Veteran's underlying claims for service connection for arteriosclerosis, to include cardiac and peripheral vascular disease, and an acquired psychiatric disorder.  Both of those claims have since been granted.  As such, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a Veteran serves 90 days or more of active, continuous service after December 31, 1946, and manifests certain chronic diseases-including type II diabetes mellitus and cardiovascular-renal disease (including hypertension)-to a degree of 10 percent or more during the one-year period following his separation from that service, service connection for the condition may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, type II diabetes mellitus and hypertension are among the diseases listed in section 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection may not be established on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran's service treatment records are devoid of any mention of diabetes or hypertension.  At the time of his examination for enlistment in January 1951, urinalysis was noted to be negative for albumin and sugar, and his blood pressure was recorded as 124/82.

During service in March 1952, the Veteran was hospitalized for treatment of infectious hepatitis.  Urinalysis during hospitalization was negative for albumin and sugar.  Blood pressure readings of 130/80, 106/62, 124/70, 106/62, and 120/70 were recorded.  In April 1952, a cholesterol level of 291 was noted.

On examination for separation from service in April 1955, the Veteran's vascular and endocrine systems were found to be normal.  Urinalysis was again noted to be negative for albumin and sugar, and his blood pressure was 120/68.

On VA examination in October 1955, approximately six months after service, the Veteran's blood pressure was reported to be 120/90 while sitting, 130/90 while sitting after exercise, and 120/90 two minutes after exercise.  The examiner noted that the Veteran's peripheral vessels were sclerotic out of proportion to his age.  Urinalysis was again negative for albumin and sugar.  The final diagnostic assessment included moderate peripheral arteriosclerosis.  Examination of the endocrine system was described as negative.

In April 1965, the Veteran was admitted to a hospital for problems associated with an abscess of the coccygeal area.  Urinalysis and complete blood count were both noted to be normal, with a glucose level of 65.  In July 1967, the Veteran was admitted to a hospital for treatment of a recurrent pilonidal cyst.  His blood pressure was 114/78, and he had fasting blood sugar of 75.

A June 2002 record from Vanderbilt University Medical Center reflects that the Veteran was diagnosed with hypertension in 1994, and with diabetes in 2000.  A January 2006 record from a Dr. Churchwell indicates that care for the Veteran's cardiac-related needs began in 1989.

In November 2011, after reviewing the record, a VHA medical expert (a cardiologist) opined that diabetes and hypertension were not caused or aggravated by the Veteran's heart disorder.  The cardiologist noted, in effect, that diabetes mellitus, type II, and hypertension were risk factors for the Veteran's heart disorder, and not the other way around.  The cardiologist also noted that the Veteran had not been diagnosed with hypertension during service.

In November 2015, a second VHA medical expert (a VA physician board certified in internal medicine and geriatrics) reviewed the record and opined that diabetes was not caused or aggravated by the service-connected peripheral vascular disease of the Veteran's bilateral lower extremities.  The physician noted that diabetes is a major underlying risk for peripheral vascular disease; not the obverse.  The physician observed that the Veteran's diabetes was not diagnosed until 2000, 45 years after his separation from service, and that the type of diabetes the Veteran had (type II) was almost always due to progressive insulin resistance, a condition which increases with obesity and aging.  The physician noted that there were other, far less common, causes of type II diabetes, including hypercortisolism and pancreatic conditions, but stated, "[t]here are no known situations in which [type II diabetes mellitus] could be caused or aggravated by a vascular condition such as [peripheral vascular disease] or any cardiac condition such as atherosclerosis."

The November 2015 VHA medical expert also opined that hypertension was not caused or aggravated by the service-connected peripheral vascular disease of the Veteran's bilateral lower extremities.  The physician noted that over 90 percent of hypertension exists without a known underlying cause (so-called "primary" or "essential" hypertension), with the remaining 10 percent being attributable to neuroendocrine causes such as pheochromocytoma, Cushing syndrome, or hyperaldosteronism; coarctation of the aorta (a congenital condition); sleep apnea; and chronic kidney disease.  The physician observed that hypertension can also be due to renal artery stenosis (RAS) in older men with atherosclerosis, but that in the absence of documented RAS, it was not plausible or possible that peripheral vascular disease would, in and of itself, cause or aggravate hypertension.

With respect to the facts of the Veteran's case, the physician noted that the Veteran had been diagnosed with "essential benign hypertension," the most common kind; there was no evidence that atherosclerosis had affected his renal arteries; there was no direct evidence for RAS being the cause of the Veteran's hypertension; and, despite having multiple imaging studies of his heart and abdomen, there was no diagnostic evidence (e.g., renal ultrasound, computed tomography angiography, or MRI) for RAS leading to hypertension.  Consequently, it was the physician's opinion that hypertension had not been caused or aggravated by service-connected peripheral vascular disease of the bilateral lower extremities.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims on any basis.

As noted above, the Veteran's service treatment records are completely devoid of any mention of diabetes or hypertension.  The Veteran does not allege that either disability is related to service on a direct basis, or that he has continuously experienced associated symptomatology since service, and there is no competent medical opinion that otherwise relates diabetes or hypertension to service.  Accordingly, there is no evidentiary basis for an award of direct service connection.

With respect to presumptive service connection, the Veteran does not allege, and there is nothing in the record to suggest, that diabetes was manifested within one year of the Veteran's discharge from service.  Indeed, private medical records reflect that diabetes was first diagnosed in 2000, approximately 45 years after his service discharge.  As for hypertension, the record reflects that blood pressure readings of 120/90, 120/90, and 130/90 were obtained on VA examination in October 1955, approximately six months after service.  The examiner did not diagnose hypertension at that time, however, and records dated more than 11 years later, in July 1967, show that the Veteran's blood pressure was reported to be 114/78.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (noting, in pertinent part, that the term "hypertension" means that the diastolic blood pressure is predominantly 90 or greater, and that a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days).  In addition, private medical records reflect that hypertension was not diagnosed until 1994.  As such, the preponderance of the evidence is against an award of service connection for either disability on a presumptive basis.

Turning to matter of whether the Veteran's diabetes and hypertension were caused or aggravated by service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities, the Board notes that the November 2011 and November 2015 VHA medical experts found that such a relationship was unlikely.  Both opinions contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, 22 Vet. App. at 304 (2008); Stefl v. Nicholson, 21 Vet. App. at 124 ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds them highly probative.  There are no contrary medical opinions of record.

The Board notes that the Veteran has contended on his own behalf that his diabetes and/or hypertension has been caused or aggravated by service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds questions regarding the potential relationship between the Veteran's diabetes, hypertension, and service-connected arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The reasoning provided by the VHA medical experts in November 2011 and November 2015 demonstrates how knowledge of the physiological interplay between these disorders is ultimately a question requiring medical expertise.  Therefore, the Veteran cannot, as a layperson, provide competent medical evidence establishing a connection between his diabetes and/or hypertension and arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities.

In the final analysis, the VHA medical experts determined that arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities are not risk factors for diabetes or hypertension, and that, in the absence of documented RAS, it was not plausible or possible that peripheral vascular disease would, in and of itself, cause or aggravate hypertension.  As the VA examiners possess the expertise necessary to identify the relevant factors to consider in assessing causality and provided opinions after consideration of the relevant evidence, the Board accords great probative weight to these opinions.  As such, they far outweigh by the lay opinions asserted by the Veteran.

Therefore, the Board finds that service connection is not warranted for diabetes mellitus, type II, or hypertension, whether on a direct, presumptive, or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities, is denied.

Service connection for hypertension, claimed as secondary to arteriosclerotic cardiovascular disease and/or peripheral vascular disease of the bilateral lower extremities, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


